Citation Nr: 1435356	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  00-14 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left shoulder brachioplexus injury with partial rotator cuff tear.

2. Entitlement to a waiver of overpayment of VA compensation benefits in the amount of $11,640.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION


The Veteran had active military service from January 1985 to June 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virgina.

The Veteran was scheduled for a Board hearing in June 2005 but did not appear.  The Veteran's mother contacted the VA to report that the Veteran was incarcerated and thus would not be able to attend the hearing.  The record indicates that the Veteran is no longer incarcerated; however, neither he nor his representative has requested that he be scheduled for a new hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In April 2014, the Veteran requested the VA expedite his claim due to financial hardship.  However, the Veteran did not specify or submit evidence supporting that he is severe financial hardship, such as pending bankruptcy, home foreclosure, or homelessness. Accordingly, the Veteran's motion to advance his case on the docket is denied at this time.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).



REMAND

Waiver of Indebtedness

In August 2007 the Committee on Waivers and Compromises denied the Veteran's request for a waiver of his debt of $11,640.  In September 2007 the Veteran filed a notice of disagreement with the denial.  However, no statement of the case (SOC) was issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, an SOC must be issued.  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2013).

38 U.S.C.A. § 1151

A review of the Veteran's file reveals that he has not been provided with proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with regard to his claim under 38 C.F.R. § 1151.

No VCAA letter was sent to the Veteran subsequent to his August 1997 claim prior to its initial adjudication in February 1998.  

Further, the statement of the case (SOC) issued in April 2000 included the implementing regulation of 38 U.S.C. § 1151 that applies to claims filed as of October 1, 1997.  Because the Veteran's claim was filed in August 1997, it is governed by the provisions of 38 U.S.C. § 1151 in effect prior to October 1, 1997.  See Pub. L. No. 104-204, § 422(a) and (c), 110 Stat. 2874, 2926-27; VAOPCGPREC 40-97. 

As the Veteran has not been provided adequate VCAA notice, the claim must be remanded for such notice to be provided.  In doing so, the AOJ should ensure the letter provide notice consistent with the provisions of 38 U.S.C. § 1151 applicable to claims filed prior to October 1, 1997.  See 38 C.F.R. § 3.358.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his appeal of the denial of his request for a waiver of indebtedness.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Provide the Veteran with a VCAA notice letter concerning his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for left shoulder brachioplexus injury with partial rotator cuff tear.  The letter should specifically provide notice consistent with the provisions of 38 U.S.C. § 1151 applicable to claims filed prior to October 1, 1997.  

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



